Citation Nr: 1747611	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  06-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for edentulous temporomandibular joint (TMJ) popping.

2.  Entitlement to service connection for a chronic head disorder, to include injury residuals.

3.  Entitlement to service connection for a chronic neck disorder, to include injury residuals.

4.  Entitlement to service connection for a chronic right shoulder disorder, to include injury residuals.

5.  Entitlement to service connection for a chronic left shoulder disorder, to include injury residuals.

6.  Entitlement to service connection for a chronic clavicular disorder, to include injury residuals.

7.  Entitlement to service connection for a chronic back disorder, to include injury residuals.

8.  Entitlement to service connection for a chronic right knee disorder, to include injury residuals.

9.  Entitlement to service connection for a chronic left knee disorder, to include injury residuals.

10.  Entitlement to service connection for a chronic liver disorder.

11.  Entitlement to an initial compensable evaluation for erectile dysfunction.

12.  Entitlement to an initial evaluation higher than 10 percent for residuals of a traumatic injury to the face with hypoesthesia of the trigeminal nerve with mild loss of sensation to the upper lip and left cheek.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2007, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is of record.

Historically, the record reflects that, in a March 1995 rating decision, the RO denied service connection for chronic mouth injury residuals.  The Veteran filed a Notice of Disagreement (NOD) in August 1995.  In September 1995, the RO issued a Statement of the Case (SOC), and the Veteran filed a substantive appeal, also in September 1995.  Further, in August 2002, the RO, in pertinent part, (i) granted service connection for facial trauma residuals with trigeminal nerve hypoesthesia and left cheek and upper lip loss of sensation, and (ii) determined that teeth numbers 7, 8, 9, 10, 11, 22, 23, 24, and 25 were "injured by trauma in service."

With respect to the Veteran's claim of entitlement to service connection for TMJ popping, the issue now certified on appeal arose from a more recent March 2007 rating decision in which the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for edentulous TMJ popping, which was previously denied in the March 1995 rating decision.  In May 2007, the Veteran filed an NOD with the March 2007 RO determination.  However, as noted above, the Veteran timely filed an NOD and VA Form 9 to the March 1995 denial and, consequently, his service connection claim for TMJ popping has not yet been finally adjudicated.  Therefore, as this claim is not a new and material evidence claim, but rather a claim of entitlement to service connection, the Board has recharacterized the appeal as reflected on the title page.

This case was most recently before the Board in October 2014, where it remanded the matter for further development.  With respect the issues of entitlement to service connection for a (i) bilateral shoulder condition; (ii) bilateral knee condition; (iii) clavicular condition; (iv) neck condition; (v) back condition; and (vi) TMJ popping, the Board notes that there was substantial compliance with its October 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

However, with respect to the issues of (a) entitlement to an initial compensable rating for erectile dysfunction; (b) entitlement to an initial evaluation higher than 10 percent for residuals of a traumatic injury to the face with hypoesthesia of the trigeminal nerve with mild loss of sensation to the upper lip and left cheek; (c) entitlement to service connection for a chronic head condition; and (d) entitlement to service connection for a chronic liver condition, the Board finds that there was not substantial compliance with its October 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Manlincon v. West, 12 Vet. App. 238 (1999).

As previously discussed by the Board in February 2008, December 2012, March 2014, and October 2014, the Veteran submitted a claim of entitlement to an increased evaluation for his service-connected dental disorder in December 2004.  The Veteran is service-connected for dental trauma residuals, including the loss of teeth numbers 7, 8, 9, 10, 11, 22, 23, 24, and 25.  The issue has again not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of (i) entitlement to an initial compensable rating for erectile dysfunction (ii) entitlement to an initial evaluation higher than 10 percent for residuals of a traumatic injury to the face with hypoesthesia of the trigeminal nerve with mild loss of sensation to the upper lip and left cheek; (iii) entitlement to service connection for a chronic head condition; and, (iv) entitlement to service connection for a chronic liver disorder are addressed in the REMAND portion of the decision below and are being REMANDED to the AOJ.



FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's edentulous temporomandibular joint popping had its onset during his active military service.

2.  The preponderance of the evidence is against a finding that the Veteran's chronic neck disorder is causally related to, or aggravated by his military service.

3.  The preponderance of the evidence is against a finding that the Veteran's chronic right shoulder disorder is causally related to, or aggravated by his military service.

4.  The preponderance of the evidence is against a finding that the Veteran's chronic left shoulder disorder is causally related to, or aggravated by his military service.

5.  The preponderance of the evidence is against a finding that the Veteran's chronic clavicular disorder is causally related to, or aggravated by his military service.

6.  The preponderance of the evidence is against a finding that the Veteran's chronic back disorder is causally related to, or aggravated by his military service.

7.  The preponderance of the evidence is against a finding that the Veteran's chronic left knee disorder is causally related to, or aggravated by his military service.

8.  The preponderance of the evidence is against a finding that the Veteran's chronic right knee disorder is causally related to, or aggravated by his military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for edentulous TMJ popping have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a chronic neck disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

3.  The criteria for service connection for a chronic right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

4.  The criteria for service connection for a chronic left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

5.  The criteria for service connection for a chronic clavicular disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

6.  The criteria for service connection for a chronic back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

7.  The criteria for service connection for a chronic left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

8.  The criteria for service connection for a chronic right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VA's duty to notify was satisfied by a letter sent to the Veteran in August 2002.  The letter informed him of the evidence required to substantiate the claim, and of his and VA's respective duties in obtaining this necessary supporting evidence.  The letter also advised him of how a "downstream" disability rating and effective date are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was sent after initial adjudication of the Veteran's claims, this was not prejudicial to him, because the claim was subsequently readjudicated in the December 2005 SOC, as well as in additional SSOCs.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Therefore, the Board finds that VA's duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA and private treatment records, Social Security Administration (SSA) records, and his contentions.  The Veteran has not identified, nor does the record otherwise indicate, any other evidence relevant to his claim that has not been obtained.  Furthermore, the Veteran was provided with VA examinations in April 2010, January 2013, and April 2015.  Upon review of the medical evidence, the Board concludes that these medical opinions, collectively, are adequate for the purpose of rendering a decision in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

III.  Edentulous Temporomandibular Joint Popping

The Veteran contends that his edentulous TMJ popping was caused by a motor vehicle accident that occurred during service in Vietnam in 1968.  See October 2007 Board Hearing Transcript at 3-5.  Having carefully considered this claim, in light of the evidence of record and the applicable law, the Board concludes that the evidence is at least in equipoise with respect to whether the Veteran's edentulous TMJ popping had its onset during service.  Therefore, this claim will be granted.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  In this case, the Veteran has a current diagnosis of popping of the left TMJ.  See October 1994 VA Examination.  Thus, the Veteran has satisfied the first element of service connection.

As previously mentioned, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease.

In this case, the evidence of record reflects that the Veteran was sent to a Patient Casualty Company that was attached to the 93rd Evacuation Hospital from February 19 - March 5, 1968.  See February 1997 Memorandum from the Director, Center for Research of Unit Records.  Similarly, the evidence of record also reflects that the Veteran was in a motor vehicle accident on February 19, 1968 where he sustained injuries to his face.  See, e.g., March 1997 Veteran Statement.

As stated above, the third element of direct service connection requires medical nexus evidence establishing a connection between the current disability and the disease or injury incurred in or aggravated during service.

The Veteran was afforded a VA examination in October 1994, where he was diagnosed with multiple healed facial scars, edentulous maxilla and mandible, and a popping of the temporomandibular joint.  The VA examiner did not submit a medical opinion in support of these examination findings.

The Veteran was afforded another VA examination in April 2002.  The VA examiner indicated that the Veteran sustained a traumatic injury to the face while on active duty resulting in (i) lacerations and loss of teeth; (ii) hypoesthesia of left infraorbital nerve distribution; and (iii) mild click of left TMJ without dysfunction.

The Board notes that the April 2002 VA examination report is highly probative in support of the claim, as it represents the conclusions of a medical professional and is supported by a full-articulated opinion with sound reasoning for the conclusions contributing to the weight of the opinion in relation to other evidence in the file.  Additionally, the opinion is based on reliable principles and supported by other evidence.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In Neives-Rodriguez, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning or rationale, so a medical opinion should contain a conclusion and a reference to supporting data with a reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.

Moreover, in an August 2002 rating decision, the RO granted service connection for facial trauma residuals with trigeminal nerve hypoesthesia and left cheek and upper lip loss of sensation, and further determined that teeth numbers 7, 8, 9, 10, 11, 22, 23, 24, and 25 were "injured by trauma in service."

In light of the foregoing reasons, the evidence supporting the claim is, at the very least, as probative (meaning as competent and credible) as the evidence against the claim.  Thus, the Board is of the opinion that the point of equipoise has been reached in this appeal.  Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise regarding whether the Veteran's edentulous TMJ popping had its onset during his active military service.  On the whole, the medical evidence of record is consistent with regards to the credibility of the Veteran's report of an in-service injury sustained during a motor vehicle accident in 1968.  Further, the RO granted service connection for facial trauma residuals based on the findings from the August 2002 VA examination.  While the August 2002 examiner documented a mild click of the left TMJ without dysfunction, the October 1994 examiner noted a current diagnosis of TMJ popping caused by the in-service injury.

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, in this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, as here, at worst evenly balanced for and against the claim) and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).  Accordingly, having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board concludes that evidence is at least in equipoise with respect to whether the Veteran's edentulous TMJ popping had its onset during service and, thus, his claim of entitlement to service connection for is granted.

IV.  Neck Condition

The Veteran contends that his chronic neck condition was caused by a motor vehicle accident that occurred during service in Vietnam in 1968.  See October 2007 Board Hearing Transcript at 3-5.  Having carefully considered this claim, in light of the evidence of record and the applicable law, the Board concludes that the most probative evidence is against the Veteran's claim.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  In this case, the Veteran has a current diagnosis of cervical spine degenerative disc disease (DDD), status-post C5-6 fusion.  See April 2010 VA Examination.  The Veteran was also diagnosed with degenerative joint disease (DJD), status-post C5-6 fusion.  See January 2013 VA Examination.  Thus, the Veteran has satisfied the first element of service connection.

As previously mentioned, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease.

Initially, although arthritis is considered to be a "chronic disease" under 38 C.F.R. § 3.309(a), to be presumed to have been incurred during service, such chronic disease must manifest to a compensable degree within one year of separation from active duty.  In this instance, a CT scan of the neck shows that the Veteran was diagnosed with mild degenerative arthritis of the cervical and lumbosacral spine with attendant strain in December 1991, which is well beyond the permissible presumptive period.  See October 1996 Social Security Administration (SSA) Hearing & Appeal.  Thus, service connection on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

An STR dated June 17, 1968 reflects that the Veteran was admitted to the hospital with a self-inflicted gunshot wound to his left thigh.  The medical record indicates a past history of an injury to the mouth and face in February 1968.  Findings from the examination were negative, except for the gunshot wound.

The Veteran's April 1970 separation examination indicates that the Veteran denied, in pertinent part, a history of broken bones, arthritis, bone deformity, and back trouble.  There is nothing to suggest the existence of neck problems.

In fact, the earliest post-service medical records demonstrating that the Veteran complained of, or was treated for, a neck disability was in 1991, which is many years after his separation from active duty.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal, the Veteran has asserted that he experienced symptoms during and since his active duty following a motor vehicle accident in 1968.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In this case, the Veteran's assertions that he has continuously experienced neck pain since his active service are considered competent evidence.  Layno, 6 Vet. App. at 469-70.  However, after weighing the Veteran's assertions of continuity against the absence of in-service treatment records detailing a chronic disability; normal clinical findings during his separation examination; and the prolonged period before the first documented post-service treatment and diagnosis, the Board finds that service connection for a chronic neck disorder is not warranted on the basis of a continuity of symptomatology since active service.  38 C.F.R. § 3.303 (b).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Regarding direct incurrence, as noted above, a June 1968 STR shows that the Veteran was treated for a gunshot wound months after the motor vehicle accident in February 1968, but was silent for any neck pain.  Similarly, as noted above, his April 1970 separation examination and Medical History Report both show a normal neck and the absence of any abnormalities.  Following the Veteran's separation from service, the earliest documented evidence of any complaints or treatment for a neck condition was over two decades after his separation from service.  The fact that a chronic neck condition was not shown for such a prolonged period after his period of active service weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors in resolving a claim).

The Veteran was afforded a VA examination in April 2010, where a diagnosis of cervical spine DDD, status-post C5-6 fusion was documented.  Following physical evaluation of the Veteran, the VA examiner opined that it was less likely than not that the Veteran's current neck condition (1) had its onset during service; (2) is etiologically related to service; and/or (3) is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.  In support of this determination, the examiner indicated that there was no evidence of cervical spine injuries in service or documented on the separation examination.  Moreover, the examiner indicated that there was no medical evidence of record documenting neck problems following service for the next two or three decades.

In its December 2012 decision, the Board found the April 2010 VA examiner's medical opinion to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran was afforded another VA examination in January 2013, where he was diagnosed with cervical spine DJD, status-post C5-6 fusion.  Following physical evaluation, the VA examiner opinion that it is unlikely (less than 50% likelihood) that the Veteran's claimed neck condition is related to or had its onset during service.  In support of this determination, the examiner first addressed the June 1968 STR documenting treatment for a self-inflicted gunshot wound, which indicated that the February 1968 vehicle only resulted in injuries to the face and mouth without any indication of any cervical spine injuries or residuals.

The examiner further stated that even if the Veteran had been in an ambush and hurt his neck, it would likely have been muscular/soft tissue strain that resolved without residual, which would not result in or cause his current neck condition.  The examiner indicated that this was confirmed in the 1970 separation examination and Report of Medical History, both of which were completely silent for any neck condition.  Finally, the examiner noted that the medical evidence of record suggests that the neck condition likely started around 1991 (i.e. 21 years after separation) in conjunction with the Veteran's SSA claim for work related injuries.

In its March 2014 decision, the Board found the January 2013 VA examiner's medical opinion to be inadequate, because it did not address whether the Veteran's claimed neck condition was caused or aggravated by any of his service-connected disabilities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

An addendum medical opinion was proved in April 2015.  The VA examiner indicated that, based upon medical record review, medical literature review, clinical experience, and evaluation of the Veteran, the Veteran's claimed neck condition is not etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities (alone or in aggregate).  In support of this determination, the examiner indicated that there is no pathophysiologic process by which any of the Veteran's service-connected conditions could cause or aggravate his neck condition.  On the other hand, the examiner noted that the Veteran's medical treatment record reflects post-active duty injuries, massive weight gain (initially greater than 120 pounds), and the normal aging process, which the examiner opined to be the most likely causes, and aggravating factors, for his claimed musculoskeletal condition.

The Board notes that the April 2015 VA medical opinion is highly probative, as it represents the conclusions of a medical professional and is supported by a fully-articulated opinion with sound reasoning for the conclusions contributing to the weight of the opinion in relation to other evidence in the file.  Additionally, the opinions are based on reliable principles and supported by other evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder (or severity); instead, it must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124.  The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Neives-Rodriguez, 22 Vet. App. at 304, citing Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").

Based on the foregoing evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's neck condition is etiologically related to his service or service connected disability.  Although the Veteran has maintained that his current neck condition is related to service, the most probative evidence indicates otherwise.

The Board recognizes that the Veteran is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  While the Veteran has attempted to establish a nexus through his own lay assertions, he is not competent to offer an opinion as to the etiology of his chronic neck condition due to the medical complexity of the matter involved.  Arthritis requires specialized training for a determination as to diagnosis and causation and, consequently, falls outside the realm of common knowledge of a layperson susceptible to lay opinions on etiology.  Accordingly, the Veteran is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and his active service.  See Jandreau, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against a finding that the Veteran's current chronic neck condition is etiologically related to his active military service or service connected disability, the benefit of the doubt rule is not applicable in this case.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



VI.  Bilateral Shoulder and Clavicular Conditions

The Veteran contends that his chronic bilateral shoulder and clavicular conditions were caused by a motor vehicle accident that occurred on active duty in Vietnam in 1968.  See October 2007 Board Hearing Transcript at 3-5.  Having carefully considered this claim, in light of the evidence of record and the applicable law, the Board concludes that the most probative evidence is against the Veteran's claim.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  In this case, the Veteran has a current diagnosis of bilateral shoulder DJD.  See April 2010 VA Examination.  The Veteran was also diagnosed with status-post left clavicle fracture with deformity.  Id.  Therefore, the Veteran has satisfied the first element of service connection.

As previously mentioned, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease.

Initially, although arthritis is considered to be a "chronic disease" under 38 C.F.R. § 3.309(a), to be presumed to have been incurred during service, such chronic disease must manifest to a compensable degree within one year of separation from active duty.  In this case, the first mention of a shoulder condition in the medical evidence is a June 2003 treatment record that reflects the Veteran had "aches and pains" involving his left shoulder for a couple of months, which is well beyond the permissible presumptive period.  Similarly, December 2003 diagnostic testing revealed degenerative changes and deformity from an old healed fracture of the left clavicle, which is likewise well beyond the permissible presumptive period.  Thus, service connection on a presumptive basis, for either of these conditions, is not warranted.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

An STR dated June 17, 1968 reflects that the Veteran was admitted to the hospital with a self-inflicted gunshot wound to his left thigh.  The medical record indicates a past history of an injury to the mouth and face in February 1968.  Findings from the examination were negative, except for the gunshot wound.

The Veteran's April 1970 separation examination indicates that the Veteran denied, in pertinent part, a history of broken bones, arthritis, bone deformity, and painful shoulders.  There is nothing to suggest existence of shoulder or clavicle problems.

In fact, the earliest post-service medical records demonstrating that the Veteran complained of, or was treated for, a shoulder condition was in 2003, which is many years after his separation from active duty.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal, the Veteran has asserted that he experienced symptoms during and since his active duty following a motor vehicle accident in 1968.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In this case, the Veteran's assertions that he has continuously experienced pain, in both shoulders and in his clavicle, since his active service are considered competent evidence.  Layno, 6 Vet. App. at 469-70.  However, after weighing the Veteran's assertions of continuity against the absence of in-service treatment records detailing a chronic disability; normal clinical findings during his separation examination; and the prolonged period before the first documented post-service treatment and diagnosis, the Board finds that service connection for a chronic bilateral shoulder condition and a chronic clavicular condition is not warranted on the basis of a continuity of symptomatology since active service.  38 C.F.R. § 3.303 (b).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Regarding direct incurrence, as noted above, a June 1968 STR shows that the Veteran was treated for a gunshot wound months after the motor vehicle accident in February 1968, but was silent for any shoulder or clavicular pain.  Similarly, as noted above, his April 1970 separation examination and Medical History Report both show normal shoulders and the absence of any abnormalities.  Following the Veteran's separation from service, the earliest documented evidence of any complaints or treatment for any shoulder or clavicular condition was over 30 years after his separation from service.  The fact that a chronic condition was not shown for such a prolonged period after his period of active service weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors in resolving a claim).

The Veteran was afforded a VA examination in April 2010, where a diagnosis of bilateral shoulder DJD and status-post left clavicle fracture with deformity was documented.  Following physical evaluation of the Veteran, the examiner opined that it was less likely than not that the Veteran's current bilateral shoulder and clavicular conditions (1) had their onset during service; (2) are etiologically related to service; and/or (3) are etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.  In support of this determination, the examiner indicated that there was no evidence of bilateral shoulder or left clavicle injuries in service.  Moreover, the examiner indicated that there was no medical evidence of record documenting bilateral shoulder or clavicular problems following service for the next two or three decades.

In its December 2012 decision, the Board found the April 2010 VA examiner's medical opinion to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran was afforded another VA examination in January 2013, where he was diagnosed with bilateral shoulder DJD, and a history of left mid-shaft clavicle fracture, healed.  Following physical evaluation, the VA examiner opinion that it is unlikely (less than 50% likelihood) that the Veteran's claimed bilateral shoulder and clavicular conditions are related to or had their onset during service.  In support of this determination, the examiner first addressed the June 1968 STR documenting treatment for a self-inflicted gunshot wound, which indicated that the February 1968 incident only resulted in injuries to the face and mouth without documenting or noting any shoulder injuries or residuals.

The examiner further stated that even if the Veteran had sustained a shoulder strain after the "ambush" in 1967, the strain would have resolved without residuals.  The examiner indicated that this was confirmed in the 1970 separation examination and Report of Medical History, both of which were completely silent for any shoulder or clavicular condition.  Finally, the examiner noted that review of the medical evidence of records suggests that the Veteran's left shoulder joint condition started around 2003 (i.e. 33 years after separation) and his right shoulder joint condition around 2009 (i.e. 39 years after separation), with x-rays showing the degenerative changes appropriate for age and occupational/lifestyle/daily stresses.

In its March 2014 decision, the Board found the January 2013 VA examiner's medical opinion to be inadequate, because it did not address whether the Veteran's bilateral shoulder or clavicular conditions were caused or aggravated by any of his service-connected disabilities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

An addendum medical opinion was proved in April 2015.  The VA examiner indicated that, based upon medical record review, medical literature review, clinical experience, and evaluation of the Veteran, the Veteran's claimed bilateral shoulder and clavicular conditions are not etiologically related to and/or increased in severity beyond their natural progression due to his service-connected disabilities (alone or in aggregate).  In support of this determination, the examiner indicated that there is no pathophysiologic process by which any of the Veteran's service-connected conditions could cause or aggravate his shoulder or clavicular conditions.  On the other hand, the examiner noted that the Veteran's medical treatment record reflects post-active duty injuries, massive weight gain (initially greater than 120 pounds), and the aging process, which the examiner opined to be the most likely causes, and aggravating factors, for his claimed musculoskeletal condition.

The Board notes that the April 2015 VA medical opinion is highly probative, as it was prepared by a medical professional who reviewed the Veteran's pertinent medical history, conducted an in-person evaluation, and clearly assessed the nature of his bilateral shoulder and clavicular conditions.  Moreover, the examiner's opinions are based on reliable principles and are supported by other evidence of record.  See Nieves-Rodriguez, supra, at 302-04.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral shoulder and clavicular conditions are etiologically related to his service or service connected disability.  Although he has maintained that his current condition is related to service, the most probative evidence indicates otherwise.

The Board recognizes that the Veteran is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  While the Veteran has attempted to establish a nexus through his own lay assertions, he is not competent to offer an opinion as to the etiology of his chronic bilateral shoulder and clavicular conditions due to the medical complexity of the matter involved.  Again, the Board notes that arthritis requires specialized training for a determination as to diagnosis and causation and, consequently, falls outside the realm of common knowledge of a layperson susceptible to lay opinions on etiology.  Accordingly, the Veteran is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and his active service.  See Jandreau, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against a finding that the Veteran's current chronic bilateral shoulder and clavicular conditions are etiologically related to his active military service or service connected disability, the benefit of the doubt rule is not applicable in this case.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



VII.  Bilateral Knee Condition

The Veteran further contends that his chronic bilateral knee condition was caused by a motor vehicle accident that occurred on active duty in Vietnam in February 1968.  See October 2007 Board Hearing Transcript at 3-5.  Having carefully considered this claim, in light of the evidence of record and the applicable law, the Board concludes that the most probative evidence is against the Veteran's claim.

The Board will begin by addressing direct service connection.

As noted above, the first element of service connection requires medical evidence of a current disability.  In this case, the Veteran has a current diagnosis of bilateral knee strain.  See April 2010 VA Examination.  The Veteran was also diagnosed with internal derangement of both knees.  See January 2013 VA Examination.  Thus, the Veteran has satisfied the first element of service connection.

As previously mentioned, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease.

An STR dated June 17, 1968 reflects that the Veteran was admitted to the hospital with a self-inflicted gunshot wound to his left thigh.  The medical record indicates a past history of an injury to the mouth and face in February 1968.  Findings from the examination were negative, except for the gunshot wound.

The Veteran's April 1970 separation examination indicates that the Veteran denied, in pertinent part, a history of broken bones, arthritis, bone deformity, and trick or locked knee problems.  There is nothing to suggest the existence of knee problems.

In fact, the earliest post-service medical records demonstrating that the Veteran complained of, or was treated for, a knee disability was in 1994, which is many years after his separation from active duty.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal, the Veteran has asserted that he experienced symptoms during and since his active duty following a motor vehicle accident in 1968.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In this case, the Veteran's assertions that he has continuously experienced knee pain since his active service are considered competent evidence.  Layno, 6 Vet. App. at 469-70.  However, after weighing the Veteran's assertions of continuity against the absence of in-service treatment records detailing a chronic disability; normal clinical findings during his separation examination; and the prolonged period before the first documented post-service treatment and diagnosis, the Board finds that service connection for a chronic bilateral knee disorder is not warranted on the basis of a continuity of symptomatology since active service.  38 C.F.R. § 3.303 (b).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Regarding direct incurrence, as noted above, a June 1968 STR shows that the Veteran was treated for a gunshot wound months after the motor vehicle accident in February 1968, but was silent for any knee related pain.  Similarly, as noted above, his April 1970 separation examination and Medical History Report both show normal knees and the absence of any abnormalities.  Following the Veteran's separation from service, the earliest documented evidence of any complaints or treatment for a knee condition was over two decades after his separation from service.  The fact that a chronic knee condition was not shown for such a prolonged period after his period of active service weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors in resolving a claim).

The Veteran was afforded a VA examination in April 2010, where a diagnosis of bilateral knee strain was documented.  Following physical evaluation of the Veteran, the VA examiner opined that it was less likely than not that the Veteran's current bilateral knee condition (1) had its onset during service; (2) is etiologically related to service; and/or (3) is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.  In support of this determination, the examiner indicated that there was no evidence of knee injuries in service or documented on the separation examination.  Moreover, the examiner indicated that there was no medical evidence of record documenting knee problems following service for the next two or three decades.

In its December 2012 decision, the Board found the April 2010 VA examiner's medical opinion to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran was afforded another VA examination in January 2013, where he was diagnosed with internal derangement of both knees.  Following physical evaluation, the VA examiner opinion that it is unlikely (less than 50% likelihood) that the Veteran's claimed bilateral knee condition is related to or had its onset during service.  In support of this determination, the examiner first addressed the June 1968 STR documenting treatment for a self-inflicted left thigh gunshot wound, which indicated that an incident in February 1968 only resulted in injuries to the face and mouth without mention of any knee injuries or residuals.

The examiner further stated that the 1970 separation examination and Report of Medical History were both silent for knee conditions.  The examiner noted the Veteran's report of only being treated by VA doctors for his claimed knee conditions; the Veteran further indicated that he began receiving VA treatment in 1994, which is 24 years after separation.  Finally, the examiner indicated that the Veteran's lifestyle of drinking, fights, and jail, as well as his occupational history of strenuous physical labor, both placed the Veteran at a high risk for knee injuries.

In its March 2014 decision, the Board found the January 2013 VA examiner's medical opinion to be inadequate, because it did not address whether the Veteran's claimed bilateral knee condition was caused or aggravated by any of his service-connected disabilities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

An addendum medical opinion was proved in April 2015.  The VA examiner indicated that, based upon medical record review, medical literature review, clinical experience, and evaluation of the Veteran, the Veteran's claimed bilateral knee condition is not etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities (alone or in aggregate).  In support of this determination, the examiner indicated that there is no pathophysiologic process by which any of the Veteran's service-connected conditions could cause or aggravate his bilateral knee condition.  On the other hand, the examiner noted that the Veteran's medical treatment record reflects post-active duty injuries, massive weight gain (initially greater than 120 pounds), and the normal aging process, which the examiner opined to be the most likely causes, and aggravating factors, for his claimed musculoskeletal condition.

The Board notes that the April 2015 VA medical opinion is highly probative, as it represents the conclusions of a medical professional and is supported by a fully-articulated opinion with sound reasoning for the conclusions contributing to the weight of the opinion in relation to other evidence in the file.  Additionally, the opinions are based on reliable principles and supported by other evidence.  .  See Nieves-Rodriguez v. Peake, supra, at 301.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral knee condition is etiologically related to his service or service connected disability.  Although the Veteran has maintained that his current knee condition is related to service, the most probative evidence indicates otherwise.

The Board recognizes that the Veteran is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  While the Veteran has attempted to establish a nexus through his own lay assertions, he is not competent to offer an opinion as to the etiology of his bilateral knee disorder due to the medical complexity of the matter involved.  Knee conditions require specialized training for a determination as to diagnosis and causation and, consequently, fall outside the realm of common knowledge of a layperson susceptible to lay opinions on etiology.  Accordingly, the Veteran is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and his active service.  See Jandreau, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against a finding that the Veteran's current bilateral knee condition is etiologically related to his active military service or service connected disability, the benefit of the doubt rule is not applicable in this case.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IX.  Back Condition

The Veteran contends that his chronic back condition was caused by a motor vehicle accident that occurred during service in Vietnam in February 1968.  See October 2007 Board Hearing Transcript at 3-5.  Having carefully considered this claim, in light of the evidence of record and the applicable law, the Board concludes that the most probative evidence is against the Veteran's claim.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  In this case, the Veteran has a current diagnosis of thoracolumbar spine DDD.  See April 2010 VA Examination.  Therefore, the Veteran has satisfied the first element of service connection.

As previously mentioned, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease.

Initially, although arthritis is considered to be a "chronic disease" under 38 C.F.R. § 3.309(a), to be presumed to have been incurred during service, such chronic disease must manifest to a compensable degree within one year of separation from active duty.  In this instance, the Veteran has a long history of low back pain stemming from work related injuries in the 1980's, which is well beyond the permissible presumptive period.  See October 1996 Social Security Administration (SSA) Hearing & Appeal.  Thus, service connection on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

An STR dated June 17, 1968 reflects that the Veteran was admitted to the hospital with a self-inflicted gunshot wound to his left thigh.  The medical record indicates a past history of an injury to the mouth and face in February 1968.  Findings from the examination were negative, except for the gunshot wound.

The Veteran's April 1970 separation examination indicates that the Veteran denied, in pertinent part, a history of broken bones, arthritis, bone deformity, and back trouble.  There is nothing to suggest the existence of thoracolumbar problems.

In fact, the earliest post-service medical records demonstrating that the Veteran complained of, or was treated for, a back disability was in 1982, which is over 10 years after his separation from active duty.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal, the Veteran has asserted that he experienced symptoms during and since his active duty following a motor vehicle accident in 1968.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In this case, the Veteran's assertions that he has continuously experienced back pain since his active service are considered competent evidence.  Layno, 6 Vet. App. at 469-70.  However, after weighing the Veteran's assertions of continuity against the absence of in-service treatment records detailing a chronic disability; normal clinical findings during his separation examination; and the prolonged period before the first documented post-service treatment and diagnosis, the Board finds that service connection for a chronic back disorder is not warranted on the basis of a continuity of symptomatology since active service.  38 C.F.R. § 3.303 (b).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Regarding direct incurrence, as noted above, a June 1968 STR shows that the Veteran was treated for a gunshot wound months after the motor vehicle accident in February 1968, but was silent for any back pain.  Similarly, as noted above, his April 1970 separation examination and Medical History Report both show a normal thoracolumbar spine and the absence of any abnormalities.  Following the Veteran's separation from service, the earliest documented evidence of any complaints or treatment for a back condition was over 10 years after his separation from service.  The fact that a chronic back condition was not shown for such a prolonged period after his period of active service weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors in resolving a claim).

The Veteran was afforded a VA examination in April 2010, where a diagnosis of thoracolumbar spine DDD was documented.  Following physical evaluation of the Veteran, the VA examiner opined that it was less likely than not that the Veteran's current thoracolumbar spine condition (1) had its onset during service; (2) is etiologically related to service; and/or (3) is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.  In support of this determination, the examiner indicated that there was no evidence of back injuries in service or documented on the separation examination.  Moreover, the examiner indicated that there was no medical evidence of record documenting back problems for more than 10 years following service.

In its December 2012 decision, the Board found the April 2010 VA examiner's medical opinion to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran was afforded another VA examination in January 2013, where he was diagnosed with thoracolumbar spine DJD.  Following physical evaluation, the VA examiner opinion that it is unlikely (less than 50% likelihood) that the Veteran's claimed back condition is related to or had its onset during service.  In support of this determination, the examiner first addressed the June 1968 STR documenting treatment for a self-inflicted gunshot wound, which indicated that the February 1968 only resulted in injuries to the face and mouth without any indication of any thoracolumbar spine injuries or residuals.

The examiner further stated that the Veteran returned to his combat related duties twice after that incident and noted that even if the Veteran had strained his back during such an ambush, it would have been soft tissue; resolving with rest and medication.  The examiner stated that this would not cause or result in the Veteran's current lumbosacral condition.  The examiner then addressed the 1970 Report of Medical History and separation examination, both of which were completely silent for any back injuries.  Next, the examiner discussed the Veteran's lengthy medical history following service that reflects several work-related injuries to the Veteran's back in 1982, 1984, and 1991.  Finally, the examiner noted that a physician in 1994, Dr. Z., described the Veteran as an "alert gentlemen who is a poor and scattered historian," which the VA examiner stated likely contributes to the Veteran's mis-attribution and merging of facts and dates regarding his back condition.

In its March 2014 decision, the Board found the January 2013 VA examiner's medical opinion to be inadequate, because it did not address whether the Veteran's claimed back condition was caused or aggravated by any of his service-connected disabilities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

An addendum medical opinion was proved in April 2015.  The VA examiner indicated that, based upon medical record review, medical literature review, clinical experience, and evaluation of the Veteran, the claimed back condition is not etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities (alone or in aggregate).  In support of this determination, the examiner indicated that there is no pathophysiologic process by which any of the Veteran's service-connected conditions could cause or aggravate his thoracolumbar spine condition.  On the other hand, the examiner noted that the Veteran's medical treatment record reflects post-active duty injuries, massive weight gain (initially greater than 120 pounds), and the normal aging process, which the examiner opined to be the most likely causes, and aggravating factors, for his claimed musculoskeletal condition.

The Board notes that the April 2015 VA medical opinion is highly probative
, as it represents the conclusions of a medical professional and is supported by a fully-articulated opinion with sound reasoning for the conclusions contributing to the weight of the opinion in relation to other evidence in the file.  Additionally, the opinions are based on reliable principles and supported by other evidence.  .  See Nieves-Rodriguez v. Peake, supra, at 302-304.

Based on the foregoing evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's back condition is etiologically related to his service or service connected disability.  Although the Veteran has maintained that his current back condition is related to service, the most probative evidence indicates otherwise.

The Board recognizes that the Veteran is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  While the Veteran has attempted to establish a nexus through his own lay assertions, he is not competent to offer an opinion as to the etiology of his chronic back condition due to the medical complexity of the matter involved.  Arthritis requires specialized training for a determination as to diagnosis and causation and, consequently, falls outside the realm of common knowledge of a layperson susceptible to lay opinions on etiology.  Accordingly, the Veteran is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and his active service.  See Jandreau, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against a finding that the Veteran's current chronic back condition is etiologically related to his active military service or service connected disability, the benefit of the doubt rule is not applicable in this case.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

1.  Entitlement to service connection for edentulous TMJ popping is granted.

2.  Entitlement to service connection for a chronic neck disorder is denied.

3.  Entitlement to service connection for a chronic right shoulder disorder is denied.

4.  Entitlement to service connection for a chronic left shoulder disorder is denied.

5.  Entitlement to service connection for a chronic clavicular disorder is denied.

6.  Entitlement to service connection for a chronic back disorder is denied.

7.  Entitlement to service connection for a chronic left knee disorder is denied.

8.  Entitlement to service connection for a chronic right knee disorder is denied.



REMAND

Facial Trauma Residuals

In an August 2002 rating decision, the RO granted service connection for residuals of a traumatic injury to the face.  The Veteran submitted an NOD in November 2002.  Although the Veteran submitted a timely NOD with the initial evaluation assigned, an SOC has not been issued.  Therefore, the Board must remand the claim for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Increased Rating for Erectile Dysfunction

Remand is also warranted for a new VA examination with respect to the Veteran's claim for increase for erectile dysfunction, because the evidence suggests a possible increase in severity of his disability.  See February 2006 Veteran Statement.  While the Board is not required to direct a new examination simply due to the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Given the Veteran's continued assertion that his erectile dysfunction is now manifested as a penile deformity, and in light of the amount of time since his last VA examination and the possible increase in severity, reexamination is needed to fully and fairly evaluation the condition on appeal.

Service Connection for a Chronic Liver Disorder

When the medical evidence of record is insufficient, the Board may supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Following review of the many VA examinations and medical opinions of record, the Board finds that additional development of the medical evidence is necessary before adjudicating the claims remaining on appeal.  Here, the Veteran was afforded a VA examination in April 2015.  The VA examiner indicated that the Veteran's documented diagnoses included (i) a history of steatohepatitis, resolved, with no residual disability or functional limitation; and (ii) an old hepatitis B infection, resolved, without signs of chronic viral hepatitis.  However, in February 2017, the Veteran submitted positive lab results from a chronic hepatitis screen.  Accordingly, the Board finds that remand is required for a new examination that clarifies whether the Veteran has had a chronic liver disorder, to include hepatitis, at any point during the period on appeal and, if so, addresses its nature and etiology.

Service Connection for a Chronic Head Condition

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the April 2015 VA headaches examination examiner indicated that the Veteran currently does not and never has been diagnosed with a headache condition.  While the examiner indicated that the Veteran reported headaches during his previous examination, the examiner failed to discuss, let alone acknowledge, the April 2010 VA examiner's documented diagnosis of chronic daily headaches.  As a result, the April 2015 examination was based on an inaccurate factual premise and is therefore inadequate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Accordingly, remand is required for a new examination that clarifies whether the Veteran has a chronic head disorder, to include headaches, and, if so, addresses its nature and etiology.  The examiner should also address whether any such diagnosed disability is a separate disability from the symptomatology of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC as to the Veteran's claim of entitlement to an increased evaluation for residuals of a traumatic injury to the face with hypoesthesia of the trigeminal nerve with mild loss of sensation to the upper lip and left cheek.  Advise the Veteran and his representative of the Veteran's appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

2.  Schedule a VA examination to determine the nature and severity of the Veteran's erectile dysfunction.  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address whether there is any penile deformity associated with the erectile dysfunction.

All conclusions must be supported by a complete rationale.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  Schedule the Veteran for an appropriate VA examination that addresses whether the Veteran has a chronic liver condition, to include hepatitis, and, if so, whether it was incurred in or otherwise etiologically related to his service.  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address the following:

(a) Identify any chronic liver condition, to include hepatitis, which the Veteran currently has, or previously had during the pendency of this appeal from August 2002 to the present.  If none have been identified, the examiner should explain this finding.

(b)  If so, please note the diagnosis.  Next, is it at least as likely as not (50 percent probability or more) that the Veteran's current chronic liver condition, to include hepatitis, is etiologically related to his service?

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

4.  Schedule the Veteran for an appropriate VA examination that addresses whether the Veteran has a chronic head condition, to include headaches, and, if so, whether it was incurred in or otherwise etiologically related to his service.  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address the following:

(a)  Identify any chronic head condition, to include any disability manifested by headaches, which the Veteran currently has, or previously had during the pendency of this appeal from August 2002 to the present.  If none have been identified, the examiner should explain this finding.

(b)  If so, please note the diagnosis.  Next, is it at least as likely as not (50 percent probability or more) that the Veteran's chronic head condition, to include any disability manifested by headaches, is etiologically related to his service?

The examiner must discuss the Veteran's statements, which indicate that he was involved in a motor vehicle accident during service and sustained facial trauma injuries.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

(c)  If the examiner identifies that the Veteran has had a chronic head condition, to include a disability manifested by headaches, at any point during the period on appeal, then the examiner must address whether is it at least as likely as not (50 percent probability or more) that such chronic head condition is proximately due to or aggravated by any of his service-connected disabilities?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that any of the Veteran's service-connected disabilities have aggravated his chronic head condition, to include a disability manifested by headaches, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

5.  Ensure that all requested examination reports are responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

6.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If the issues remain denied, send the Veteran and his representative an SSOC, and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


